DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9 and 19 have been cancelled.
Claims 21-30 have been previously cancelled.
Claims 1, 3-8, 11, 13-18, and 20 have been amended.
Claims 31 and 32 have been added.
Claims 1-8, 10-18, 20, and 31-32 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 18-28, filed 7 December 2021, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the rejections have been withdrawn.

35 U.S.C. § 102 and 103
Applicant’s remarks, see Page(s) 28-30, filed 7 December 2021, with respect to the 35 U.S.C. § 102 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the rejections have been withdrawn.
Applicant’s remarks, see Page(s) 30-32, filed 7 December 2021, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-15, 17-20 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S. Pre-Grant Pub No. 20170138749), in view of Jat (U.S. Pre-Grant Pub No. 20160307287).
In regards to claim 1, Pan teaches the following limitations:
A method for carpool services implemented on a computing device having at least one processor and at least one storage device (Pan: ¶9-17 & ¶23-26 disclose a transportation pool service system configured to match drivers with multiple riders to transport riders between different pickup and drop-off locations), the method comprising:
obtaining a pending transportation service requested by a service requester of a plurality of service requesters, the pending transportation service including a first origin and a first destination (Pan: ¶22, ¶32, ¶50, ¶75 disclose receiving a transportation request from a user indicating a pickup location and a drop-off location);
determining a first pick-up location and a first departure time from the first pick-up location for the pending transportation service based on the first origin and the first destination (Pan: ¶50 & ¶61-62 disclose determining a pickup location and a pickup time for a user based on the available drivers); and
determining a target service provider from a plurality of candidate service providers based on the pending transportation service and a shareable transportation service that has been accepted by the target service provider and has not been completed (Pan: ¶60, ¶67-72, ¶84-85, ¶90 disclose determining a driver from a set of candidate drivers based on a multitude of factors).

Although Pan teaches determining a driver from a set of candidate drivers based on a multitude of factors, such as, the number of riders being less than a maximum number (Pan: ¶14, ¶49, ¶60, ¶67-72, ¶84-87, ¶90), Pan does not explicitly say determining a count of requests and determining whether that count is less than a threshold.
However, Jat teaches wherein determining the target service provider from the plurality of candidate service providers based on the pending transportation service and the shareable transportation service includes:
determining a count of one or more requests each of which having a pick-up location consistent with the first pick-up location, the one or more requests having been accepted by at least one of the plurality of candidate service providers and having not been completed (Jat: ¶38-39, ¶65-69, ¶82-86 disclose of a rideshare system configured to determine a number of requestors, wherein the requestors have a common source travel location);
determining whether the count is less than a threshold count (Jat: ¶38-39, ¶65-69, ¶82-86 disclose determining whether the number of requestors is above or below a threshold);
determining whether to select the at least one of the plurality of candidate service providers as one or more filtered service providers in response to a result of the determination as to whether the count is less than the threshold count (Jat: ¶38-and
determining the target service provider from the one or more filtered service providers (Jat: ¶52 & ¶140-142 discloses assigning a rideshare vehicle to a requestor).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rideshare assignment processes, as taught by Jat, into the system and method of Pan. One of ordinary skill in the art would have been motivated to make this modification in order to reduce “cost overhead for the transport agencies” and reduce “high cost overhead for the organizations” (Jat: ¶2-3).

Pan goes on to teach:
obtaining provider information of the target service provider by tracking and receiving real-time locations of the target service provider from a positioning system in a mobile terminal of the target service provider (Pan: Figs. 4A-4B, ¶31-33, ¶42, ¶48, ¶73-80 disclose receiving real-time driver position information); and
online sending the first pick-up location and the provider information to a mobile terminal of the service requester in real time (Pan: Figs. 4A-4B, ¶31-33, ¶42, ¶48, ¶73-80 disclose providing pickup location information and driver information to the rider),
directing the mobile terminal of the service requester to display the first pick-up location and the provider information on a map (Pan: Figs. 4A-4B, ¶31-33, ¶42, ¶48, ¶73-80 disclose displaying, on the rider’s mobile device, a map showing the pickup location and the provider information).

In regards to claim 2, Pan and Jat teach the method of claim 1. Pan further teaches transmitting information relating to the target service provider to the service requester (Pan: ¶56, ¶90, ¶96, Fig. 4B disclose providing a response to the user via a user interface displaying the chosen service provider).

In regards to claim 3, Pan and Jat teach the method of claim 1. Pan further teaches wherein determining the target service provider from a plurality of candidate service providers based on the pending transportation service and the shareable transportation service comprises: determining the plurality of candidate service providers based on the first pick- up location and a location of each of the plurality of candidate service providers; determining the one or more filtered service providers by filtering the plurality of candidate service providers based on at least one of: the first pick-up location, the first departure time, the first destination, a second pick-up location of a candidate transportation service associated with at least one of the plurality of candidate service providers, a second departure time from the second pick-up location of the candidate transportation service, a second destination of the candidate transportation service, or the location of the at least one of the plurality of candidate service providers; and determining the target service provider from the one or more filtered service providers (Pan: ¶67-72, ¶84-87, ¶90 disclose that the system may filter the service providers based on the current location and current transport status of the service providers).

In regards to claim 4, Pan and Jat teach the method of claim 3. Pan further teaches wherein a distance between the first pick-up location and the location of each of the plurality of candidate service providers is less than a predetermined distance, or a driving time from the location of each of the plurality of candidate service providers to the first pick-up location is less than a predetermined time period (Pan: ¶67, ¶84-85, ¶90 

In regards to claim 5, Pan and Jat teach the method of claim 4. Pan further teaches wherein determining the one or more filtered service providers from the plurality of candidate service providers comprises: determining a first original route based on the first pick-up location and the first destination; determining a first sharing route based on the first pick-up location, the first destination, the second destination of the candidate transportation service associated with the at least one of the plurality of candidate service providers, and at least one of the second pick-up location and the location of the at least one of the plurality of candidate service providers; comparing the first original route with the first sharing route (Pan: ¶49, ¶60-63, ¶69, ¶85, & ¶89 disclose that the system consists of a routing engine configured to generate routes based on the service information, i.e., pickup location and drop off location. When the system receives a service request the system may generate a route for providing the service directly from the pickup to the destination and may generate a route for providing the service from the pickup to the destination using a shared ride, i.e., pickups and drop offs of other passengers are included in the route. The system may then compare the routes and optimize the driver and rider matches to meet the ride pool parameters set by the passengers); determining a second original route based on the location of the at least one of the plurality of candidate service providers and the second destination; determining a second sharing route based on the first pick-up location, the first destination, the second destination, and at least one of the second pick-up location and the location of the at least one of the plurality of candidate service providers; comparing the second original route with the second sharing route; and determining whether to determine the at least one of the plurality of candidate service providers as the filtered service provider based on a result of the comparison between the first original route and the first sharing route, and a result of the comparison between the second original route and the second sharing route (Pan: ¶49, ¶60-63, ¶69, ¶85, & ¶89 further disclose that the system may generate and compare routes for the riders already in the provider vehicles and ensure that the optimized routes meet the riders ride pool parameters).

In regards to claim 7, Pan and Jat teach the method of claim 4. Pan further teaches wherein determining the one or more filtered service providers from the plurality of candidate service providers comprises: determining an estimated time of arrival (ETA) of the at least one of the plurality of candidate service providers to the first pick-up location based on the location of the at least one of the plurality of candidate service providers, the first pick-up location, the second pick-up location, and the second departure time; determining a time difference between the ETA of the at least one of the plurality of candidate service providers to the first pick-up location and the first departure time; determining whether the time difference is less than a threshold difference; and determining whether to select the at least one of the plurality of candidate service providers as the filtered service provider in response to a result of the determination as to whether the time difference is less than the threshold difference (Pan: ¶14, ¶52, ¶60, ¶67-72, ¶79, ¶84-85, ¶90 disclose determining a driver from a set of candidate drivers based on a multitude of factors. One of those factors includes evaluating the arrival time of the driver to the pickup location of the service requester and determining if the time to arrival is within an acceptable duration of time, i.e., below a threshold).

In regards to claim 8, Pan and Jat teach the method of claim 4. Pan further teaches wherein determining the one or more filtered service providers from the plurality of candidate service providers comprises: determining an estimated time of arrival (ETA) of the at least one of the plurality of candidate service providers to the second pick-up location based on the location of the at least one of the plurality of candidate service providers, the first pick-up location, the first departure time, and the second pick-up location; determining a time difference between the ETA of the at least one of the plurality of candidate service providers to the second pick-up location and the second departure time; determining whether the time difference is less than a threshold difference; and determining whether to select the at least one of the plurality of candidate service providers as the filtered service provider in response to a result of the determination as to whether the time difference is less than the threshold difference (Pan: ¶14, ¶52, ¶60, ¶67-72, ¶79, ¶84-85, ¶90 disclose determining a driver from a set of candidate drivers based on a multitude of factors. One of those factors includes evaluating the arrival time of the driver to the pickup location of the service requester in a carpool situation and determining if the time to arrival is within an acceptable duration of time, i.e., below a threshold).

In regards to claim 10, Pan and Jat teach the method of claim 1. Pan further teaches transmitting the pending transportation service to the target service provider (Pan: ¶32, ¶57-58, ¶72 disclose communicating a transportation service request to a driver device interface).

In regards to claim 11, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 11.

In regards to claim 12, Pan and Jat teach the system of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2. 

In regards to claim 13, Pan and Jat teach the system of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 14, Pan and Jat teach the system of claim 13. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4.

In regards to claim 15, Pan and Jat teach the system of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5.

In regards to claim 17, Pan and Jat teach the system of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7.

In regards to claim 18, Pan and Jat teach the system of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 8 and therefore is rejected for the same reasons set forth above for claim 8.

In regards to claim 19, Pan and Jat teach the system of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 9 and therefore is rejected for the same reasons set forth above for claim 9.

In regards to claim 20, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 20.

In regards to claim 31, Pan and Jat teach the non-transitory computer readable medium of claim 20. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4.

In regards to claim 32, Pan and Jat teach the system of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 10 and therefore is rejected for the same reasons set forth above for claim 10.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S. Pre-Grant Pub No. 20170138749), in view of Jat (U.S. Pre-Grant Pub No. 20160307287), in further view of Hirose (U.S. Pre-Grant Pub No. 20200372418).
In regards to claim 6, Pan and Jat teach the method of claim 4. Although Pan teaches determining a driver from a set of candidate drivers based on a deviation factor for the riders and drivers (Pan: ¶49-50, ¶60, ¶85), Pan does not explicitly state determining a driver based on an angle difference threshold between the direction of the pending pickup location and the direction of the current destination location.
However, Hirose teaches wherein determining the one or more filtered service providers from the plurality of candidate service providers comprises: determining a first direction from the location of the at least one of the plurality of candidate service providers to the first pick-up location; determining a second direction from the location of the at least one of the plurality of candidate service providers to the second destination; determining an angle between the first direction and the second direction; determining whether the angle is less than a threshold angle; and determining whether to select the at least one of the plurality of candidate service providers as the filtered service provider in response to a result of the determination as to whether the angle is less than the threshold angle (Hirose: ¶77, ¶146, ¶153 disclose of a shared vehicle reservation system wherein the system may match a service request to a driver if the driver is already heading in the direction of the pickup and destination locations of the requested service, i.e., the directions are the same and the angle between the directions would be zero and, therefore, less than the required threshold to qualify for the shared vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ride sharing determination, as taught by Hirose, into the system and method of Pan and Jat. One of ordinary skill in the art would have been motivated to make this modification in order to “allow the other user to readily apply for the ride-sharing on the reserved shared vehicle and, as a result, the number of users of ride-sharing can readily increase” (Hirose: ¶104).

In regards to claim 16, Pan and Jat teach the system of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628